DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/17/20 has been entered.  Claims 27, 43 and 47 are amended.  Claims 48- 54 are added.  Claims 27- 31 and 41- 54 are pending and being addressed by this Action.
Response to Arguments
Applicant’s amendment has obviated the rejection of claim 46 under 35 USC 112(b), and as such, the rejection is withdrawn.
Applicant’s arguments, see Remarks, filed 12/17/20, with respect to the rejection of claim 27 under 35 USC 102 have been fully considered and are persuasive because Daneshvar does not disclose the newly added limitation regarding the indicator housing being positioned on the upper surface of the bladder.  The rejection of claim 27 has been withdrawn. 
Drawings
The drawings were received on 12/17/20.  These drawings are accepted.
Claim Objections
Claim 50 is objected to because of the following informalities:  line 2 – ‘a base and retention structure’ should be amended to - - a base and a retention structure - - .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adenmark (US Pub. No. 2012/0215252 A1) in view of Daneshvar (US Pat. No. 5,263,966).  Adenmark was cited in the IDS filed 11/27/18.
Regarding claim 50, Adenmark discloses a tissue compression device comprising:
a base (19) (Figs. 3, 5) and retention structure (14) (Fig. 1) attached to the base (19) (See Fig. 3 - - indirectly via spacer 13), the retention structure (14) configured to retain the base (19) over selected tissue at a selected location (See Fig. 3) (P. [0021]);
a dial (18) (Figs. 3-5) coupled to a top surface of the base (19) (See Fig. 5), the dial including a dial orifice (See Figs. 3 and 4b) (P. [0026]) - - at least top opening as shown in Fig. 3 and a side opening 23 as shown in Fig. 4b through which tubing from the pump to the air cushion extend;  P. [0033] - - similarly to applicant’s invention, Adenmark discloses a dial that can rotate axially along the compression axis as shown in Fig. 5);
a bladder (15) (Figs. 3, 5) operably attached to the base (13), wherein a lower surface of the bladder (15) faces the selected tissue when the retention structure (14) 
a pressure indicator (7) (Fig. 1).
Adenmark does not disclose 
(claim 50) a bellowed chamber.
However, Daneshvar teaches a tissue compression device having a pressure indicator (60) (Figs. 5- 6, 9- 10)

    PNG
    media_image1.png
    638
    567
    media_image1.png
    Greyscale

(claim 50) wherein the pressure indicator (60) comprises:

an indicator housing (61) (Figs. 6, 9), wherein the bellowed chamber (62) is located in the indicator housing (61) and visible through the indicator housing (61), wherein a position of the top surface of the bellowed surface chamber (66) in the indicator housing (61) is indicative of pressure in the bladder (36) (Col. 3, l. 33- 63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to substitute one known element (bellowed chamber pressure indicator) for another (gauge pressure indicator) since the substitution would have yielded predictable results, namely, reading the internal pressure of the inflating part or pump (Adenmark - - P. [0006]; Daneshvar - - Col. 3, l. 33- 63).  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the type of pressure indicator disclosed by Adenmark to include a bellowed chamber as taught by Daneshvar because it would connect the bladder to the bellowed chamber such that the .
Allowable Subject Matter
Claims 51- 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 51, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the base further comprises a bottom surface and a bladder orifice formed through the base from the bottom surface to the top surface, wherein the bellowed chamber and the indicator housing of the pressure indicator extend through the bladder orifice and into the dial orifice.
Claims 27- 31 and 41- 49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 27, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, an indicator housing positioned on the upper surface of the bladder.
Regarding claim 30, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the bellowed chamber and the indicator housing of the pressure indicator are located within a perimeter of the bladder orifice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/WADE MILES/           Primary Examiner, Art Unit 3771